Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 12/02/2020.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 12/02/2020 has been entered and considered.

  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,862,683. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A method for secure digital communications comprising the steps of: generating by a certificate authority an asymmetric key pair comprising a first public key and a private key; and providing in the first public key descriptive attributes and a digital signature, wherein the digital signature is responsive to at least part of the first public key, wherein the asymmetric key pair is a Rivest, Shamir, and Adelman (RSA) key pair, wherein the asymmetric key pair further comprises a modulus n and a public key exponent e, wherein the public key exponent e includes the descriptive attributes and the digital signature, wherein a first portion of the public key exponent e is allocated to descriptive attributes, wherein a second portion of the public key exponent e is allocated to the digital signature, and wherein the digital signature is responsive to the modulus and the descriptive attributes.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. (US 2014/0244998 A1) and Angebaud et al. (US 5,218,637 A).
Regarding claim 1, Amenedo et al. discloses a method for secure digital communications comprising the steps of: generating by a certificate authority an asymmetric key pair comprising a first public key and a private key [par. 0033, “CAs are well-known certificate-issuing organizations that issue public/private key pairs, including corresponding public-key certificates, as a commercial service”, par. 0077, CA generate key pair]; and providing in the first public key descriptive attributes and a digital signature, wherein the digital signature is responsive to at least part of the first public key [fig. 3, par. 0032, “The X.509 certificate 302 is essentially a data record that contains a sequence of standard fields that contain information needed to employ the certificate for verifying the binding, or association, of a user identifier or system identifier with a public key. These fields include a certificate version number 304, a serial number 306 that is unique with respect to a particular certificate authority that issues public-key certificates, an encoding of an identifier for the cryptographic method used to compute a signature over the certificate 308, information that identifies the issuer of the certificate 310, two date and time values 312 that indicate the beginning date and time at which the certificate becomes valid and the ending date and time at which the validity of the certificate ends, identifying information for the user or system that is bound by the certificate to a public key 313, a group of fields that indicate the cryptographic algorithm for which the public key is used and that include the public key 314, optional fields 316, referred to as extensions, that include additional information, an indication of the signature algorithm 318, and the signature, computed by the issuing entity over the remaining fields of the certificate 320”], wherein the asymmetric key pair is a Rivest, Shamir, and Adelman (RSA) key pair, the RSA key pair comprises the first public key, and the private key [par. 0027, “generate an encryption/decryption key pair for the RSA cryptosystem”, par. 0033, “CAs are well-known certificate-issuing organizations that issue public/private key pairs, including corresponding public-key certificates, as a commercial service”].
Amenedo et al. do not explicitly disclose the asymmetric key pair further comprises a modulus n and a public key exponent e, wherein the public key exponent e includes the descriptive attributes and the digital signature, wherein a first portion of the public key exponent e is allocated to descriptive attributes, wherein a second portion of the public key exponent e is allocated to the digital signature, and wherein the digital signature is responsive to the modulus and the descriptive attributes.
However Angebaud et al. teaches disclose the asymmetric key pair further comprises a modulus n and a public key exponent e, wherein the public key exponent e includes the descriptive attributes and the digital signature [col. 9, lines 9-11, “a first public key constituted by a first modulus, a first verification exponent and a first signature exponent”], wherein a first portion of the public key exponent e is allocated to descriptive attributes, wherein a second portion of the public key exponent e is allocated to the digital signature [col. 9, lines 9-11, “a first public key constituted by a first modulus, a first verification exponent and a first signature exponent”], and wherein the digital signature is responsive to the modulus and the descriptive attributes [col. 4, lines 52-54, “The public verification key comprises the modulus n and the verification exponent v”, col. 5, lines 24-25, “To verify a signature, it is necessary to raise it to the power v mod*n”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Angebaud et al. into the teaching of Amenedo et al. with the motivation for secured transfer of information as taught by Angebaud et al. [Angebaud et al.: claim 1].

Claims 2-3, 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. (US 2014/0244998 A1) and Angebaud et al. (US 5,218,637 A) as applied to claim 1 above, and further in view of Hwang (US 2006/0083370 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Angebaud et al. further teaches verifying by the second system the digital signature, responsive to the modulus and the public key exponent, thereby authenticating the first public key [claim 1, “a first authority is entitled to issue cards which have previously been provided with a first public key constituted by a first modulus n, a first verification exponent v and a first signature exponent s, each card having been defined by an accreditation Bc obtained by signature of a credential Crc, which signature can be verified with the aid of this first public key”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Angebaud et al. into the teaching of Amenedo et al. with the motivation for secured transfer of information as taught by Angebaud et al. [Angebaud et al.: claim 1].
Amenedo et al. and Angebaud et al. do not disclose passing the modulus and the public key exponent from a first system to a second system; establishing a secure session between the first system and the second system, within a secure digital communication protocol, responsive to the modulus and the public key exponent.
However, Hwang teaches passing the modulus and the public key exponent from a first system to a second system; establishing a secure session between the first system and the second system, within a secure digital communication protocol, responsive to the modulus and the public key exponent [par. 0132, “The modulus and the public exponent are also made available to the other side of the communication”, par. 0133, “Refer to FIG. 6, which is a diagram illustrating a process integrating a session-key exchange process with the crypto-key generation and validation techniques of the present invention”, par. 0134-0141].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Hwang into the teaching of Amenedo et al. and Angebaud et al. with the motivation of using a personalized secret and a crypto-key trio to produce and validate a digital signature. Exchanging a symmetric crypto key between two communication parties utilizing the devised techniques for the crypto-key generation, update, and validation as taught by Hwang [Hwang: abs.].
Regarding claim 3, the rejection of claim 1 is incorporated.
Amenedo et al. and Angebaud et al. do not disclose passing the modulus and the public key exponent from a first system to a second system; establishing a secure session between the first system and the second system, within a secure digital communication protocol, responsive to the modulus and the public key exponent; detecting by the second system an invalid public key, responsive to the modulus and the public key exponent; and aborting the secure session, responsive to the detection of an invalid public key.
However, Hwang teaches passing the modulus and the public key exponent from a first system to a second system; establishing a secure session between the first system and the second system, within a secure digital communication protocol, responsive to the modulus and the public key exponent; detecting by the second system an invalid public key, responsive to the modulus and the public key exponent; and aborting the secure session, responsive to the detection of an invalid public key [par. 0132, “The modulus and the public exponent are also made available to the other side of the communication”, par. 0133, “Refer to FIG. 6, which is a diagram illustrating a process integrating a session-key exchange process with the crypto-key generation and validation techniques of the present invention”, par. 0134-0141, par. 0140, “Step 660: 602 deciphers the received encrypted message with the session key on its side and compares the result with the received message. 602 sends a confirmation in Step 670 that confirms that both sides now have the identical session key or indicates a failure which 601 receives in Step 680”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Hwang into the teaching of Amenedo et al. and Angebaud et al. with the motivation of using a personalized secret and a crypto-key trio to produce and validate a digital signature. Exchanging a symmetric crypto key between two communication parties utilizing the devised techniques for the crypto-key generation, update, and validation as taught by Hwang [Hwang: abs.].
Regarding claim 5, the rejection of claim 2 is incorporated.
Amenedo et al. further discloses the descriptive attributes comprise a name corresponding to the Certificate Authority [par. 0032, “a serial number 306 that is unique with respect to a particular certificate authority that issues public-key certificates”].
Regarding claim 6, the rejection of claim 2 is incorporated.
Amenedo et al. further discloses the descriptive attributes comprise a validity period corresponding to the first public key [par. 0032, “two date and time values 312 that indicate the beginning date and time at which the certificate becomes valid and the ending date and time at which the validity of the certificate ends”].
Regarding claim 13, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. (US 2014/0244998 A1), Angebaud et al. (US 5,218,637 A) and Hwang (US 2006/0083370 A1) as applied to claims 2-3, 5-6 and 13-14 above, and further in view of Schmidt (US 2007/0180225 A1).
Regarding claim 4, the rejection of claim 2 is incorporated.
Amenedo et al., Angebaud et al. and Hwang do not disclose the secure digital communication protocol is SSH.
However, Schmidt teaches the secure digital communication protocol is SSH [par. 0006, “The digital certificate may correspond to an industry standard digital certificate format such as the X.509, the Secure Sockets Layer (SSL), the Secure Shell (SSH) and the Pretty Good Privacy (PGP) formats”, par. 0008, “the SSH protocol and the Secure Multipurpose Internet Mail Extensions (S/MIME) protocol are examples of protocols that support certificate-capable sessions”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Schmidt into the teaching of Amenedo et al., Angebaud et al. and Hwang with the motivation of using protocols that support certificate-capable sessions as taught by Schmidt [Schmidt: par. 0008].
Regarding claim 12, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. (US 2014/0244998 A1), Angebaud et al. (US 5,218,637 A) and Hwang (US 2006/0083370 A1) as applied to claims 2-3, 5-6 and 13-14 above, and further in view of Giniger et al. (US 6,751,729 B1).
Regarding claim 7, the rejection of claim 2 is incorporated.
Amenedo et al., Angebaud et al. and Hwang do not disclose the descriptive attributes comprise a unique identity corresponding to a customer premises equipment device.
However, Giniger teaches the descriptive attributes comprise a unique identity corresponding to a customer premises equipment device [par. 0034, “providing an identifier of the node device to the manufacturing facility, wherein the generated certificate includes the identifier”, par. 0010, “The node device is, for example, an edge device located at a customer premises or at an Internet POP”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Giniger into the teaching of Amenedo et al., Angebaud et al. and Hwang with the motivation to have a node device provides secure communication services over a data network, such as the Internet or another public or private packet-switched network, to multiple computers that are coupled through the node device and multiple other node devices as taught by Giniger [Giniger: par. 0010].
Regarding claim 8, the rejection of claim 2 is incorporated.
Amenedo et al., Angebaud et al. and Hwang do not disclose the descriptive attributes comprise a unique identity corresponding to a customer premises equipment device.
However, Giniger teaches installing the RSA key pair in a customer premises equipment device, wherein installation of the RSA key pair takes place within a customer premises equipment device manufacturing facility [par. 0030, “At a manufacturing facility, (a) generating a public key and a private key in the node device, (b) providing the public key to the manufacturing facility, and (c) storing the private key in a protected non-volatile storage in the node device. The node device is then deployed, including coupling the node device to a data network at a remote site, such as at a customer premises”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Giniger into the teaching of Amenedo et al., Angebaud et al. and Hwang with the motivation to have a node device provides secure communication services over a data network, such as the Internet or another public or private packet-switched network, to multiple computers that are coupled through the node device and multiple other node devices as taught by Giniger [Giniger: par. 0010].
Regarding claim 15, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. (US 2014/0244998 A1), Angebaud et al. (US 5,218,637 A) and Hwang (US 2006/0083370 A1) as applied to claims 2-3, 5-6 and 13-14 above, and further in view of Avanzi (US 2016/0043870 A1).
Regarding claim 9, the rejection of claim 2 is incorporated.
Amenedo et al. discloses generating large random prime numbers p and q according to an RSA algorithm [par. 0027];
Amenedo et al., Angebaud et al. and Hwang do not disclose applying validity tests to a first candidate public key exponent, thereby determining that the first candidate public key exponent is invalid; and regenerating p and q upon determining that the first candidate public key exponent is invalid, thereby providing a second candidate public key exponent, wherein the modulus is responsive to p and q.
However, Avanzi teaches applying validity tests to a first candidate public key exponent, thereby determining that the first candidate public key exponent is invalid; and regenerating p and q upon determining that the first candidate public key exponent is invalid, thereby providing a second candidate public key exponent, wherein the modulus is responsive to p and q [par. 0038, “key generation operates as follows: generate two distinct random prime numbers p,q (for instance using a pseudorandom number generator (PRNG) to generate numbers, and testing whether they are primes); compute N=pq, t=(p-1)(q-1)=(N); verify whether the chosen public exponents e1, e2 are coprime to t. If they are not, start over; if e1, e2 are coprime to t, let d1, resp d2 be the modular inverses of e1, e2 modulo t; and verify whether some random value x raised to the power of t is x itself If not start over; otherwise the embedded device has successfully generated a key.”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Avanzi into the teaching of Amenedo et al., Angebaud et al. and Hwang with the motivation to provide a secure, sensible and performance-efficient solution for embedded key provision systems as taught by Avanzi [Avanzi: par. 0033].
Regarding claim 17, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. (US 2014/0244998 A1), Angebaud et al. (US 5,218,637 A), Hwang (US 2006/0083370 A1) and Avanzi (US 2016/0043870 A1) as applied to claims 9 and 17 above, and further in view of Asano et al. (US 2002/0154779 A1).
Regarding claim 10, the rejection of claim 9 is incorporated.
Amenedo et al., Angebaud et al. and Hwang do not disclose a Certificate Authority public key corresponds to the Certificate Authority, the Certificate Authority public key is an Elliptic Curve public key.
However, Asano et al. teaches a Certificate Authority public key corresponds to the Certificate Authority, the Certificate Authority public key is an Elliptic Curve public key [par. 0227, “Shown in FIG. 11 is a process flow of creating digital signature data using (Elliptic Curve Digital Signature Algorithm (EC-DSA), IEEE P1363/D3)”, par. 0251, “a user checks the digital signature of a public key certificate using the public key of the certificate authorities the user holds”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Asano et al. into the teaching of Amenedo et al., Angebaud et al., Hwang and Avanzi with the motivation such that a user checks the digital signature of a public key certificate using the public key of the certificate authorities the user holds, and after successfully checking the digital signature the user takes out the public key from the public key certificate and uses the public key as taught by Asano et al. [Asano et al.: par. 0251].
Regarding claim 11, the rejection of claim 10 is incorporated.
Asano et al. further teaches the Certificate Authority employs an Elliptic Curve Digital Signature Algorithm or an Edwards Digital Signature Algorithm, thereby providing the digital signature [par. 0227, “Shown in FIG. 11 is a process flow of creating digital signature data using (Elliptic Curve Digital Signature Algorithm (EC-DSA), IEEE P1363/D3)”, par. 0251, “a user checks the digital signature of a public key certificate using the public key of the certificate authorities the user holds”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Asano et al. into the teaching of Amenedo et al., Angebaud et al., Hwang and Avanzi with the motivation such that a user checks the digital signature of a public key certificate using the public key of the certificate authorities the user holds, and after successfully checking the digital signature the user takes out the public key from the public key certificate and uses the public key as taught by Asano et al. [Asano et al.: par. 0251].
Regarding claim 18, it recites limitations similar to claim 10. The reason for the rejection of claim 10 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. (US 2014/0244998 A1) and Angebaud et al. (US 5,218,637 A) as applied to claim 1 above, and further in view of Kausik et al. (US 6,170,058 B1).
Regarding claim 20, the rejection of claim 1 is incorporated.
Angebaud et al. further teaches the first portion of the public key exponent e allocated to descriptive attributes, and wherein the second portion of the public key exponent e allocated to the digital signature [claim 1, “a first authority is entitled to issue cards which have previously been provided with a first public key constituted by a first modulus n, a first verification exponent v and a first signature exponent s, each card having been defined by an accreditation Bc obtained by signature of a credential Crc, which signature can be verified with the aid of this first public key”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Angebaud et al. into the teaching of Amenedo et al. with the motivation for secured transfer of information as taught by Angebaud et al. [Angebaud et al.: claim 1].
Amenedo et al. and Angebaud et al. do not disclose the first portion of the public key exponent e comprises most significant bits (MSB) of the public key exponent e, and wherein the second portion of the public key exponent e comprises least significant bits (LSB) of the public key exponent e.
However, Kausik et al. teaches the first portion of the public key exponent e comprises most significant bits (MSB) of the public key exponent e, and wherein the second portion of the public key exponent e comprises least significant bits (LSB) of the public key exponent e [col. 10, lines 3-5, “One method of ensuring this is to divide the correct exponent into its most significant portion 820 and least significant portion 830”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Kausik et al. into the teaching of Amenedo et al. and Angebaud et al. such that the first portion of the public key exponent e comprises most significant bits (MSB) of the public key exponent e as allocated to descriptive attributes, and wherein the second portion of the public key exponent e comprises least significant bits (LSB) of the public key exponent e as allocated to the digital signature with the motivation to have a well formed size of exponent as taught by Kausik et al. [Kausik et al.: col. 9, line 66-col. 10, line 2].



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20150089216 A1		METHOD FOR CONFIGURING A REMOTE STATION WITH A CERTIFICATE FROM A LOCAL ROOT CERTIFICATE AUTHORITY FOR SECURING A WIRELESS NETWORK
US 20090296938 A1		Methods and apparatus for protecting digital content
US 5633929 A			Cryptographic key escrow system having reduced vulnerability to harvesting attacks
US 20060251248 A1		Public key cryptographic methods and systems with preprocessing
US 20060137006 A1		Use of modular roots to perform authentication including, but not limited to, authentication of validity of digital certificates

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431